DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 identifies SIS and SB polymers that are not disclosed in the independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 6, 8-12, 23, 24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel J. Casper U.S. Patent 6,358,605 B1 (Casper) in view of Burce M. Klemann U.S. Patent Publication 2011/0268897 A1 (Klemann).
Regarding claims 1, 2, and 8, Casper discloses a label comprising: a facestock layer (Figure 2 Element 1), a first primer layer (Figure 2 Element 2), a second primer layer (Element 3), and a reactive adhesive layer (Element 4), wherein the two primer layers have different compositions, and wherein at least a portion of the second primer is in contact with at least a portion of the reactive adhesive layer.  Casper does not directly disclose the second primer layer to comprise zinc oxide; whereint eh first primer layer comprises at least one carbon and a zinc oxide.  Klemann discloses a label comprising a primer layer comprising zinc oxide ([0065]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Casper as taught by Klemann to include Klemann’s primer layer comprising zinc oxide.  Such a modification would provide a material for the primer layer that is strong.  
Casper in view of Klemann does not directly disclose wherein the second primer layer has a coating weight that is greater than 3 gsm.  Casper disclose the variation of weight in the disclosed layers (Column 3 Lines 23-50).  It would be an obvious modification to provide the weight proportions that would optimize the performance of the layer properties.  
Regarding claim 6, Casper in view of Klemann discloses a label wherein the first primer is in contact with at least a portion of the facestock layer (Figure 2 Element 2 in contact with Element 1).  
Regarding claim 9, Casper in view of Klemann discloses the label wherein the first primer layer (Element 2, Casper) comprises titanium dioxide (material modification in view of [0065] Klemann). 
Regarding claim 10, Casper in view of Klemann discloses the label wherein the first primer layer and the second primer layer (Element 2 and 3, Casper) to comprise carbon and zinc oxide ([0065], Klemann).  Casper in view of Klemann does not directly disclose the first and second primer layer to have weight ratios. Casper disclose the variation of weight in the disclosed layers (Column 3 Lines 23-50).  It would be an obvious modification to provide the weight proportions that would optimize the performance of the layer properties.  
Regarding claim 11, Casper in view of Klemann discloses the label wherein the first primer layer is essentially free of epoxy resin (Figure 2 Element 2 as shown in Casper with material composition as disclosed in Klemann).  
Regarding claim 12, Casper in view of Klemann discloses the label wherein the second primer layer is essentially free of titanium dioxide (Figure 2 Element 2 as shown in Casper with material composition as disclosed in Klemann).  
Regarding claims 23 and 24, Casper in view of Klemann discloses the label wherein the facestock layer is receptive to thermal transfer printing; wherein the facestock layer comprises a topcoat (Column 2 Line 14-26, Casper).  
Regarding claims 28 and 29, Casper in view of Klemann discloses the label further comprising a liner (Element 5, Casper). Casper does not directly disclose the thickness of the liner to be 20-150 microns.  Dimensional modification is common and well known in the art.  Such a modification would provide a means to sufficient protect the adhesive layer. 

s 3, 7, 13, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel J. Casper U.S. Patent 6,358,605 B1 (Casper) in view of Burce M. Klemann U.S. Patent Publication 2011/0268897 A1 (Klemann) further in view of David J. Kinning et al. U.S. Patent Publication 2004/0126576 A1 (Kinning).
Regarding claims 3, 7, Casper in view of Klemann discloses a label comprising the reactive adhesive layer (Element 4, Casper).  Casper in view of Klemann does not directly disclose the reactive adhesive layer to comprise a first and second rubber, a tackifier, and curing agent specified.  Kinning discloses a label comprising an adhesive wherein the adhesive comprises a first rubber comprising a styrene-isoprene-styrene ("SIS") copolymer; a second rubber comprising a styrene-butadiene ("SB") copolymer; a tackifier comprising a compound selected from a hydrocarbon resin, a rosin resin, and mixtures thereof; and a curing agent comprising a phenolic resin ([0105-0106]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Casper in view of Klemann as taught by Kinning to include Kinning’s adhesive.  Such a modification would provide an adhesive composition that is durable.  
Casper in view of Klemann does not directly disclose the weight ration of SIS to SB to range from 4:1 to 0.25:1.  The composition and weight ratios are known to be adjusted to provide the appropriate strength and durability of the adhesive.  
Regarding claim 13, Casper in view of Klemann discloses the label wherein the reactive adhesive layer (Element 4).  Casper in view of Klemann does not directly disclose the adhesive as essentially free of zinc oxide.  Klinning discloses an adhesive free of zinc oxide ([0105-0106]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Casper in view of Klemann as taught by Kinning to include 
Regarding claim 30, Casper in view of Klemann discloses the label but does not directly disclose the curing agent to comprise phenolic derivative.  wherein the curing agent comprises a phenolic derivative and is essentially free of sulfur ([0105-0106]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Casper in view of Klemann as taught by Kinning to include Kinning’s curing agent.  Such a modification would provide a composition that is durable.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel J. Casper U.S. Patent 6,358,605 B1 (Casper) in view of David J. Kinning et al. U.S. Patent Publication 2004/0126576 A1 (Kinning).
Regarding claim 4, Casper discloses a label comprising: a facestock layer (Element 1); a primer layer (Element 2); and a reactive adhesive layer (Element 4). Casper does not directly disclose the reactive adhesive layer to comprise a first and second rubber, a tackifier, and curing agent specified.  Kinning discloses a label comprising an adhesive wherein the adhesive comprises a first rubber comprising a styrene-isoprene-styrene ("SIS") copolymer; a second rubber comprising a styrene-butadiene ("SB") copolymer; a tackifier comprising a compound selected from a hydrocarbon resin, a rosin resin, and mixtures thereof; and a curing agent comprising a phenolic resin ([0105-0106]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Casper as taught by Kinning to include Kinning’s adhesive.  Such a modification would provide an adhesive composition that is durable.  
Regarding claim 5, Casper in view of Kinning discloses a label wherein the label comprises two primer layers and the two primer layers have different compositions (Element 2 and 3, Casper).  Casper in view of Kinnning does not directly disclose wherein the second primer layer has a coating weight that is greater than 3 gsm.  Casper disclose the variation of weight in the disclosed layers (Column 3 Lines 23-50).  It would be an obvious modification to provide the weight proportions that would optimize the performance of the layer properties.  

Allowable Subject Matter
Claims 3, 14-22, 25-27, 31-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-51 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636